CAVANAGH, J.
(dissenting). I dissent from the majority opinion because I do not believe that this Court should substantively decide this appeal. In fact, without the participation of Justice YOUNG, who strongly believes that this Court lacks the constitutional authority to answer the certified question,1 this Court would not have answered the question. I would point out the curiosity that Justice YOUNG’S constitutional conscience would allow him to subordinate his deeply held belief to provide the fourth vote to answer the question in this case. Despite the fact that he has participated in answering certified questions before, the fact remains that had he not provided the deciding vote to answer this certified question, he would have caused the Court not to answer the question, which surely would have aligned much better with his view against providing a *527foreign court with a “didactic exegesis on our law” than answering it. See In re Certified Question (Veliz v Cintas Corp), 474 Mich 1228 (2006) (YOUNG, J., concurring). This situation differs from the previous cases in which Justice YOUNG participated because in those cases there were enough votes to answer the question regardless of his participation. In other words, his vote in those cases had no impact on the fact that the question was answered.2
In any event, I further disagree that Michigan law compels the result the majority reaches. Contrary to the majority’s conclusion, defendant could be found to owe a duty to Carolyn Miller with respect to asbestos contamination through take-home exposure. Regarding our role in this case, it is my view that the question certified to us by the Texas court improperly asks us to decide the specific case pending before that court. The Texas court asked
[w]hether, under Michigan law, Ford, as owner of property on which asbestos-containing products were located, owed to Carolyn Miller, who was never on or near that property, a legal duty specified in the jury charge submitted by the trial court, to protect her from exposure to any asbestos fibers carried home on the clothing of a member of Carolyn Miller’s household who was working on that property as the employee of an independent contractor.
By this wording, the Texas court has asked this Court to decide the case without the benefit of examining it on direct appeal under an applicable standard of review. Moreover, in my view, this state’s well-developed negligence precedents would enable the Texas court to *528decide the case before it without resort to an advisory opinion or a substantive decision from this Court.
The answer to the Texas court’s formulation of the certified question depends on the intricacies of this specific case, and because of these complexities I would decline to answer the question. I do not believe that we should entangle ourselves in an appeal pending in another state by determining whether this defendant owed a duty to Carolyn Miller. If anything, we should be determining only whether Michigan law would permit the Texas court to hold that defendant owed a duty to Carolyn Miller. But by deciding the case, this Court oversteps its advisory role and decides issues of fact without the benefit of full review.
However, because the majority decides the case, I must register my disagreement with its analysis. Contrary to the majority’s position, I would hold that a duty can be imposed in the present case. I am guided first and foremost by traditional principles of negligence set forth by this Court in Clark v Dalman, 379 Mich 251, 260-261; 150 NW2d 755 (1967):
Actionable negligence presupposes the existence of a legal relationship between parties by which the injured party is owed a duty by the other, and such duty must be imposed by law. The duty may arise specifically by mandate of statute, or it may arise generally by operation of law under application of the basic rule of the common law, which imposes on every person engaged in the prosecution of any undertaking an obligation to use due care, or to so govern his actions as not to unreasonably endanger the person or property of others. This rule of the common law arises out of the concept that every person is under the general duty to so act, or to use that which he controls, as not to injure another. Pinnix v. Toomey, (1955), 242 NC 358, 362 (87 SE2d 893).
*529Such duty of care may be a specific duty owing to the plaintiff by the defendant, or it may be a general one owed by the defendant to the public, of which the plaintiff is a part. [Emphasis added.]
The majority ignores these fundamental principles, and I do not find its attempt to diminish their import, ante at 509 n 10, persuasive. Further, the majority misstates other aspects of Michigan law. For instance, although the majority spends considerable time opining that, in a duty analysis, “[t]he most important factor to be considered is the relationship of the parties,” ante at 505, 515, this is not a bright-line rule in this state, and it is not true in every factual situation. In Buczkowski v McKay, 441 Mich 96, 101; 490 NW2d 330 (1992), this Court recognized that “[c]ourts take a variety of approaches in determining the existence of a duty, utilizing a wide array of variables in the process. Frequently, the first component examined by the court is the foreseeability of the risk. However, other considerations may be, and usually are, more important.” The fact that the relationship between the parties is a component of a duty analysis and may, at times, be given more weight than another of the components certainly does not mean that the relationship is the most important inquiry.3 How heavily to weigh each of the several factors depends on the precise situation at hand.4
Many variables are considered in a duty analysis. As the Buczkowski Court noted:
*530Dean Prosser described the several variables that consistently go to the heart of a court’s determination of duty as including: foreseeability of the harm, degree of certainty of injury, closeness of connection between the conduct and injury, moral blame attached to the conduct, policy of preventing future harm, and, finally, the burdens and consequences of imposing a duty and the resulting liability for breach. [Id. at 101 n 4, quoting Prosser & Keeton, Torts (5th ed), § 53, p 359 n 24.]
Each of these factors is significant, and the majority incorrectly represents the law in this state by asserting that the relationship between the parties is the most important. Only by subordinating these factors to that of relationship is the majority able to discount every opinion of another state in which a duty was found with respect to take-home exposure.
With respect to relationship, the majority states that because Carolyn Miller was never “on or near defendant’s property,” the relationship prong “strongly suggests that no duty should be imposed.” Ante at 515. But the majority’s severely curtailed view of “relationship” seems to be based on its view of premises liability law rather than on the principles of ordinary negligence. Under the latter (and the former as well, although that is not at issue here), a harmed person need not visit the property of the injuring party. This case involves an employer who exposed a worker to asbestos, knowing that the asbestos fibers were toxic and could be carried home, thus exposing the worker’s family to asbestos. Under these circumstances, I have no difficulty concluding that the relationship that a jury found defendant had to Cleveland “John” Roland extended to Carolyn Miller. To conclude otherwise, as does the majority, ignores basic negligence principles and gives employers carte blanche to expose workers to communicable toxic substances without taking any *531measure whatsoever to prevent those substances from harming others. This I cannot do. Indeed, as discussed later in this dissent, our government also refuses to grant this free pass.
Moreover, I disagree that the burden defendant would bear by shouldering a duty with respect to Carolyn Miller is so great that innocent people must suffer without recourse. Our federal government has stated that it “is aware of no instance in which exposure to a toxic substance has more clearly demonstrated detrimental health effects on humans than has asbestos exposure.” 51 Fed Reg 22615 (1986). In assessing whether defendant should have a duty, I would find that the extreme toxicity of asbestos weighs heavily in favor of finding that defendant had a duty to protect those whom defendant put at risk by exposing them to it.
The majority also seriously overstates what the consequences of imposing a burden on defendant would truly be by asserting that, if a duty were imposed, businesses would have to “protect[] every person with whom a business’s employees and the employees of its independent contractors come into contact, or even with whom their clothes come into contact. . . .” Ante at 516. That is incorrect. The certified question is specific to this case in that it asks whether this defendant should be found to have a duty owed to Carolyn Miller. Thus, the potential burden must be examined in this limited context, not extrapolated to all other imaginable potential litigants.5 And again, as will be discussed in this dissent, *532defendant now has a regulatory duty to minimize the potential for take-home exposure. Thus, holding that defendant had a duty to this particular person would not impose nearly the burden the majority claims. Questions of duty specifically entail drawing lines, and under a properly tailored rule, the duty could be appropriately limited. Thus, the majority mischaracterizes the burden and concludes, on the basis of unwarranted extremism, that the burden is too great. I would not conclude that the burden of imposing a duty on defendant, whose actions led to Carolyn Miller’s exposure to a toxic substance, would be too large to bear.
I further take issue with the majority’s conclusion regarding foreseeability. In its analysis, the majority commits three errors. First, it reasons that because foreseeability was not found with respect to Exxon Mobil in Exxon Mobil Corp v Altimore, unpublished opinion of the Texas Court of Appeals, issued April 19, 2007 (Docket No. 14-04-01133-CV), “the risk of ‘take home’ asbestos exposure was, in all likelihood, not foreseeable by defendant while [John] Roland was working at defendant’s premises from 1954 to 1965.” Ante at 518. But the Altimore court based its holding on the evidence produced at trial, as it should have. See Altimore, supra, 2007 Tex App LEXIS 2971 at *36. This Court’s conclusion, too, should be based on the evidence produced at trial. It is improper for this majority to rely on another court’s holding to determine whether this defendant in the present case knew or should have known of the risk.
*533It may be of interest to the reader that in a different case involving Exxon Mobil, the evidence showed that Exxon Mobil was fully aware of the possibility of take-home exposure:
Exxon Mobil was aware by 1937 that exposure, of sufficient duration and intensity, to asbestos dust or raw asbestos was associated with ashestosis. Moreover, a report prepared in 1937 specifically for the petroleum industry, detailed the hazards associated with “occupational dust,” including asbestos particles, which was prevalent at petroleum plants. [Olivo v Owens-Illinois, Inc, 186 NJ 394, 404; 895 A2d 1143 (2006).]
The majority’s mention of only the case in which Exxon was not found to know of the risk is curious.
It is also worth noting that it has not proved unusual to find that an employer knew or should have known about the risk of take-home exposure at the times relevant to this case. In Condon v Union Oil Co of California, unpublished opinion of the California Court of Appeals, issued August 31, 2004 (Docket No. A102069), the court relied on expert testimony indicating that
in 1924 in the United States, it was recognized that workers handling toxic substances should have separate lockers for work and street clothes to prevent their families from being exposed to any toxic dust from the workers’ clothes. [The expert] testified that in 1948, a leading industrial hygienist in the oil industry recommended that refinery workers change clothes prior to going home, and that the refinery launder the work clothes to avoid contaminating the worker’s home with carcinogenic materials. [Condon, supra, 2004 Cal App Unpub LEXIS 7975 at *13.]
In any event, it should be self-evident that a finding regarding foreseeability must be based on the evidence specific to a particular case. And here, plaintiffs presented evidence, which the jury clearly believed, that *534this defendant knew of the hazards of asbestos at the relevant times. The focus should be on what this defendant knew, not on what Exxon Mobil was found to know in Altimore. By ascribing no weight to the evidence that plaintiffs produced at trial and relying on another court’s findings regarding the evidence produced at a different trial involving a different defendant, the majority upends the jury’s finding and improperly decides a factual matter.
Nor should the analysis hinge on what date the first literature connecting take-home exposure with clothes washing was published, the majority’s second error. See ante at 518 (“[Plaintiffs’ own expert conceded that the first published literature suggesting a ‘specific attribution to washing of clothes’ was not published until 1965.”). And defendant asserts that no foreseeability can be found before 1972 — the year the Occupational Safety and Health Administration (OSHA) began regulating the taking home of clothing exposed to asbestos. But research on the dangers of exposure to asbestos had been going on for decades, and warnings appeared far earlier. In fact, “[a]s early as 1916, industrial hygiene texts recommended that plant owners should provide workers with the opportunity to change in and out of work clothes to avoid bringing contaminants home on their clothes.” Olivo, supra at 404. The question is not what year literature was published regarding the dangers of washing contaminated clothing or what year OSHA instituted regulations. Neither of those dates is dispositive if it can be shown, which it apparently was, that defendant had some other source of knowledge and information at the relevant time. Consequently, were the foreseeability inquiry properly conducted and limited to the evidence produced at this trial, this factor might have weighed in plaintiffs’ favor.
*535Importantly, though, and this pertains to the majority’s third error, the question of foreseeability is a question addressable only on full appellate review, of which we do not have the benefit. First, there is no stated standard of review under which to substantively review the jury’s findings for correctness. Further, the parties have not submitted the entire trial transcript, but instead have provided only excerpts. While the portions that have been submitted contain some of plaintiffs’ expert’s testimony regarding what defendant knew and what information was available to defendant, the transcripts are repeatedly cut off during what appears to be testimony shedding further light on the question of foreseeability.6 Thus, a proper review of *536whether this defendant knew of the risks posed by take-home exposure is impossible for this Court to conduct, and the majority errs by nevertheless conducting it. This is yet another reason why it is both irregular and improper for this Court to substantively decide this case.
Moving on, I differ greatly with the majority regarding the outcome of what it deems the “ultimate inquiry”: “whether the social benefits of imposing a duty outweigh the social costs of imposing that duty.” Ante at 515. First, this question should also be viewed in the extremely narrow confines of this particular case. Specifically, the Texas court has asked whether this defendant had a duty to Carolyn Miller. Holding that this defendant had a duty to Carolyn Miller would not create a universal cause of action for every potential take-home exposure case. Thus, the majority needlessly invokes the sky-is-falling genre of arguments advanced by commentators who have been openly critical of asbestos litigation and tort recovery in general. See ante at 519-520. Quite simply, there has been no showing in this case that were defendant found to have a duty, “ ‘a potentially limitless pool of plaintiffs’ ” or “ ‘an almost infinite universe of potential plaintiffs’ ” would be created. Ante at 521 (citations omitted). In fact, one of the very commentators the majority quotes recently wrote that “after years of downward spired, the asbestos litigation tide finally may be turning.” Behrens & *537Goldberg, The asbestos litigation crisis: The tide appears to be turning, 12 Conn Ins L J 477, 478 (2006).7
And several courts have adequately addressed the majority’s concern with reasoning I find persuasive. One explained that the public policy concerns would “dissipate” because it was only recognizing a duty based on “the particularized foreseeability of harm to plaintiffs wife, who ordinarily would perform typical household chores that would include laundering the work clothes worn by her husband.” Olivo, supra at 405. Another recognized that a rule could be properly tailored so as to avoid creating this majority’s feared “infinite universe of potential plaintiffs”: “[L]imitless liability would not be created in this case if we found a duty under these particular facts and circumstances.” Chaisson v Avondale Industries, Inc, 947 So 2d 171, 182 (La App, 2006), clarified on reh 947 So 2d 200 (2007).8
But even so, the majority’s conclusion that the social costs of imposing a duty outweigh the social benefits requires elevating corporate vitality over the health and well-being of humanity. The majority’s statements re*538garding the social burden abound with tales of corporate bankruptcy, litigation crises, and the costs in dollars that have stemmed from exposing workers to asbestos.9 See ante at 519-520. But the majority is strangely silent with respect to the toll that asbestos exposure has taken on human life. By focusing solely on the losses suffered by businesses, the majority fails to account for the social benefits that would ensue from ensuring that people who are exposed to detrimental substances and who, consequently, suffer ruined health, life-altering and life-ending diseases, and the loss of family members, are compensated.10 When workers are protected from deadly substances, society benefits. When corporations are held accountable for the consequences their processes have on those who toil to make the corporations viable, society benefits. When our justice system fairly places the burden of responsibility for dangerous products on the offending party, rather than the one who suffers, society benefits.
Unlike the majority, I would find a tremendous social benefit in imposing corporate accountability, and I would conclude that the social benefits of corporate responsibility and a valued, healthy society easily out*539weigh the burden of imposing a duty on corporations to mitigate the risk of take-home exposure, especially in light of the fact that they have been required to do so anyway for the last 35 years.
And the majority proclaims that “[n]ot every death or serious injury, however genuinely ‘tremendous,’ is legally compensable by someone else.” Ante at 522 n 20. This is true, but with respect to this case, it is a direct consequence of the majority’s holding that an employer who allowed a contaminated worker to expose his family to a deadly substance had no duty to act differently. It is not that the death is inherently not compensable. Rather, it is after such a holding that the death is not compensable. But the majority fails to comprehend that who must compensate this victim of harm is determined by its own creation and interpretation of the law. The majority should not disregard its singular role in preventing compensation and then shrug off the consequences of that role by saying, in essence, “Sorry, not everything is compensable.”
And I would not impose liability simply “because Carolyn Miller died” or allow a plaintiff to prevail “no matter how attenuated or remote the relationship between the parties, if a plaintiff has suffered a death, or presumably any kind of serious injury . . . .” Ante at 522 n 20. Readers will see through these empty allegations simply by reading this dissent, in which it is thoroughly explained why each factor in the analysis of whether a duty should be imposed weighs in plaintiffs’ favor. And readers perusing the opinions of other states that have found a duty in similar circumstances may reject out of hand the majority’s assertions that “[t]his is simply not the law ... in any other state. Nor could it be the law in any reasonably functioning society that desires that its resources be devoted to something other than *540litigation.” Ante at 522 n 20. For instance, a Louisiana court easily found a duty for reasons similar to mine:
In considering the moral, social, and economical factors of imposing a duty, we find that public policy also weighs in favor of finding a duty. First, the economic impact of imposing a duty on Zachry is minimal. The fact that this case presents res nova determinations for this Court demonstrates the small number of cases. Second, there is a public policy need to prevent future harm like this from occurring. If courts allow employers to turn a blind eye to potential work hazards simply because they are hired by someone else, companies may be more likely to rely upon others’ representations and perform no safety inspections of their own. Third, the possibility of limitless liability is of no concern because finding a duty in this case would not create a categorical duty rule, but one based upon the facts and circumstances of this case. Fourth, the historical precedent and development of institutional guidelines show that courts are holding companies liable for negligence based on unsafe work conditions. This desire for accountability is also shown in the strengthening of OSHA [Occupational Safety and Health Administration] regulations to allow for minimal asbestos exposure to workers and none to household members. Finally, public policy favors a duty in this case where a “construction contractor” took no independent steps to protect its employees’ family members from household exposure to hazardous materials. [Chaisson, supra at 183-184.]
Indeed, not even our federal government believes that requiring employers to protect workers and their families from asbestos exposure is too cumbersome a burden. In fact, quite the opposite is true. OSHA has promulgated stringent requirements on employers whose employees encounter asbestos in the work environment. See 29 CFR 1926.1101. In no uncertain terms, OSHA has set forth strict procedures to decontaminate workers who handle asbestos on the job. These rigorous measures reflect OSHA’s awareness that the deadly and *541communicable nature of asbestos fibers merits mandating an involved process to prevent the spread of asbestos fibers:
(1) Requirements for employees performing Class I asbestos jobs involving over 25 linear or 10 square feet of TSI [thermal system insulation] or surfacing ACM [asbestos-containing material] and PACM [presumed asbestos-containing material].
(i) Decontamination areas. The employer shall establish a decontamination area that is adjacent and connected to the regulated area for the decontamination of such employees. The decontamination area shall consist of an equipment room, shower area, and clean room in series. The employer shall ensure that employees enter and exit the regulated area through the decontamination area.
(A) Equipment room. The equipment room shall be supplied with impermeable, labeled bags and containers for the containment and disposal of contaminated protective equipment.
(B) Shower area. Shower facilities shall be provided which comply with 29 CFR 1910.141(d)(3), unless the employer can demonstrate that they are not feasible. The showers shall be adjacent both to the equipment room and the clean room, unless the employer can demonstrate that this location is not feasible. Where the employer can demonstrate that it is not feasible to locate the shower between the equipment room and the clean room, or where the work is performed outdoors, the employers shall ensure that employees:
(1) Remove asbestos contamination from their work-suits in the equipment room using a HEPA [high-efficiency particulate air filter] vacuum before proceeding to a shower that is not adjacent to the work area; or
(2) Remove their contaminated worksuits in the equipment room, then don clean worksuits, and proceed to a shower that is not adjacent to the work area.
*542(C) Clean change room. The clean room shall be equipped with a locker or appropriate storage container for each employee’s use. When the employer can demonstrate that it is not feasible to provide a clean change area adjacent to the work area or where the work is performed outdoors, the employer may permit employees engaged in Class I asbestos jobs to clean their protective clothing with a portable HEPA-equipped vacuum before such employees leave the regulated area. Following showering, such employees however must then change into street clothing in clean change areas provided by the employer which otherwise meet the requirements of this section.
(ii) Decontamination area entry procedures. The employer shall ensure that employees:
(A) Enter the decontamination area through the clean room;
(B) Remove and deposit street clothing within a locker provided for their use; and
(C) Put on protective clothing and respiratory protection before leaving the clean room.
(D) Before entering the regulated area, the employer shall ensure that employees pass through the equipment room.
(iii) Decontamination area exit procedures. The employer shall ensure that:
(A) Before leaving the regulated area, employees shall remove all gross contamination and debris from their protective clothing.
(B) Employees shall remove their protective clothing in the equipment room and deposit the clothing in labeled impermeable bags or containers.
(C) Employees shall not remove their respirators in the equipment room.
*543(D) Employees shall shower prior to entering the clean room.
(E) After showering, employees shall enter the clean room before changing into street clothes.
(2) Requirements for Class I work involving less than 25 linear or 10 square feet of TSI or surfacing ACM and PACM, and for Class II and Class III asbestos work operations where exposures exceed a PEL [permissible exposure limit] or where there is no negative exposure assessment produced before the operation.
(i) The employer shall establish an equipment room or area that is adjacent to the regulated area for the decontamination of employees and their equipment which is contaminated with asbestos which shall consist of an area covered by a impermeable drop cloth on the floor or horizontal working surface.
(ii) The area must be of sufficient size as to accommodate cleaning of equipment and removing personal protective equipment without spreading contamination beyond the area (as determined by visible accumulations).
(iii) Work clothing must be cleaned with a HEPA vacuum before it is removed.
(iv) All equipment and surfaces of containers filled with ACM must be cleaned prior to removing them from the equipment room or area.
(v) The employer shall ensure that employees enter and exit the regulated area through the equipment room or area.
(3) Requirements for Class IV work. Employers shall ensure that employees performing Class IV work within a regulated area comply with the hygiene practice required of employees performing work which has a higher classification within that regulated area. Otherwise employers of employees cleaning up debris and material which is TSI or *544surfacing ACM or identified as PACM shall provide decontamination facilities for such employees which are required by paragraph (j)(2) of this section. [29 CFR 1926.1101(j)(l) to (3).]
(2) Laundering.
(i) The employer shall ensure that laundering of contaminated clothing is done so as to prevent the release of airborne asbestos in excess of the TWA [time-weighted average limit] or excursion limit prescribed in paragraph (c) of this section.
(ii) Any employer who gives contaminated clothing to another person for laundering shall inform such person of the requirement in paragraph (i)(2)(i) of this section to effectively prevent the release of airborne asbestos in excess of the TWA and excursion limit prescribed in paragraph (c) of this section.
(3) Contaminated clothing. Contaminated clothing shall be transported in sealed impermeable bags, or other closed, impermeable containers, and be labeled in accordance with paragraph (k) of this section. [29 CFR 1926.1101(i)(2) to (3).]
These requirements were instituted despite the financial and other costs to businesses of implementing them. Although these regulations were not in place when John Roland and Carolyn Miller were exposed to asbestos, their existence demonstrates how seriously our government considered the social detriments of asbestos exposure when it imposed these obligations on businesses. While the majority views the alleged projected financial costs of take-home exposure liability as too heavy a social burden, I would conclude that whatever those costs may be, they pale in comparison to the social benefit of a healthy people.
Further, in a duty analysis, the extremely toxic nature of asbestos and the fact that the risk of injury can be reduced must be given proper weight because *545duty is a function of the level of risk. As the Tennessee Court of Appeals explained:
The foreseeability of [the plaintiffs] injury is further buttressed by the severe gravity of the possible harm— mesothelioma and subsequent death. “[T]he degree of foreseeability needed to establish a duty of care decreases in proportion to the magnitude of the foreseeable harm. ‘As the gravity of the possible harm increases, the apparent likelihood of its occurrence need be correspondingly less to generate a duty of precaution.’ ” Pittman v. Upjohn Co., 890 S.W.2d 425, 433 (Tenn. 1994) (quoting Prosser [& Keeton, Torts (5th ed)], § 31, at 171. [Satterfield v Breeding Insulation Co, Inc, unpublished opinion per curiam of the Tennessee Court of Appeals, issued April 19, 2007 (Docket No. E2006-00903-COA-R3-CV).]
Although the majority states that the nature of the risk weighs in plaintiffs’ favor, it seems to struggle with giving that factor the weight it deserves. The data, research, and studies definitively establishing a causal relationship are too numerous to mention, but I would point the majority to OSHA’s final standards regarding asbestos in the workplace, in which the toxic ramifications of asbestos exposure were painstakingly detailed. See Occupational Exposure to Asbestos, Tremolite, Anthophyllite, and Actinolite, 51 Fed Reg 22612 (1986). The following are but a few of the conclusions explained in that lengthy document:
OSHA has followed these guidelines in making a determination that the risk of material health impairment resulting from occupational exposure to asbestos is significant. The epidemiological and toxicological evidence and testimony presented in the November notice and in Section IV (Health Effects) of this preamble clearly show that exposure to asbestos is carcinogenic to humans and additionally causes disabling fibrotic lung disease.
*546Clinical evidence of the adverse effects associated with exposure to asbestos, tremolite, anthophyllite, and actinolite, is present in the form of several well-conducted epidemiological studies of occupationally exposed workers, family contacts of workers, and persons living near asbestos, tremolite, anthophyllite, and actinolite mines. These studies have shown a definite association between exposure to asbestos, tremolite, anthophyllite, and actinolite and an increased incidence of lung cancer, pleural and peritoneal mesothelioma, gastrointestinal cancer, and asbestosis. The latter is a disabling fibrotic lung disease that is caused only by exposure to asbestos. Exposure to asbestos, tremolite, anthophyllite, and actinolite has also been associated with an increased incidence of esophageal, kidney, laryngeal, pharyngeal, and buccal cavity cancers. [51 Fed Reg 22646, 22755.]
In fact, “a joint NIOSH-OSHA Asbestos Work Group stated that there was no level of exposure to asbestos below which clinical effects did not occur. ...” Id. at 22616.
The severely dangerous character of asbestos should factor much more heavily in the analysis of whether defendant had a duty to mitigate the risk involved. The measures to prevent take-home exposure essentially boil down to ensuring that workers shower and change clothes after encountering asbestos. Just those simple actions have the potential to completely eliminate the risk of take-home exposure. But the majority makes this difficult to discern by grossly overstating the burden of imposing a duty. It concerns itself not with the gravity of the health risks or even with the relatively marginal costs of prevention. Instead, the majority’s central focal point is this statement: “Asbestos claims have given rise to one of the most costly products-liability crises ever within our nation’s legal system.” Ante at 519.
*547It is a sad day for our citizens indeed when, confronted with a substance that is so dangerous that compensating victims for their losses has had such hefty financial consequences, this Court tilts the scales of justice to lessen liability. The analysis should be the opposite. The more dangerous the product, the more critical it is to impose a duty of protection. If protection and accountability increase, litigation eventually decreases because, obviously, the protections reduce injury.
I am persuaded by the reasoning from courts in our sister states that have held that imposing a duty on an employer to mitigate the risk of take-home exposure is reasonable. Like the court in Zimko v American Cyanamid, 905 So 2d 465 (La App, 2005), I would conclude that, assuming defendant knew or should have known of the dangers of take-home exposure, “ fit is hardly a quantum leap to extend the duty of care owed to employees to members of the employee’s household who predictably come into routine contact with the employee’s clothing. Such persons would certainly fall within the “range of reasonable apprehension” created by defendant’s alleged negligence.’ ” Id. at 483, quoting In re New York City Asbestos Litigation, 14 AD3d 112, 121; 786 NYS2d 26 (2004). And as the court stated in Olivo:
“The inquiry should be not what common law classification or amalgam of classifications most closely characterizes the relationship of the parties, but... whether in light of the actual relationship between the parties under all of the surrounding circumstances the imposition ... of a general duty to exercise reasonable care in preventing foreseeable harm ... is fair and just." [Olivo, supra at 402, quoting Hopkins v Fox & Lazo Realtors, 132 NJ 426, 438; 625 A2d 1110 (1993) (emphasis added).]
Fortunately, the majority does not foreclose the possibility of finding a duty with respect to take-home *548exposure under different circumstances. But I would hold that, under close examination of the circumstances of this case, and accepting the jury’s finding that defendant knew or should have known of the risk of take-home exposure, imposing a duty on defendant would be, without doubt, fair and just. Accordingly, I dissent.
Kelly, J., concurred with Cavanagh, J.

 See In re Certified Question (Veliz v Cintas Corp), 474 Mich 1228 (2006) (Young, J., concurring); In re Certified Questions (Melson v Prime Ins Syndicate, Inc), 472 Mich 1225 (2005) (Young, J., concurring).


 Compare this to Melson, supra, wherein Justice Young could have provided, but did not provide, the fourth vote to answer the question. Thus, I fail to see the same laudability of this inconsistent and unpredictable behavior that Justice Markman does. See ante at 502-503 n 2.


 It should be noted that in Buczkowski, the nature of the injured person’s claim involved the criminal act of a third party. Here, no third-party conduct is involved. The analysis, therefore, will not be identical to that in Buczkowski.


 For a recent case in which the relationship of the parties was hardly mentioned but in which foreseeability was this same majority’s paramount focus, see Brown v Brown, 478 Mich 545; 739 NW2d 313 (2007).


 In response to the majority, ante at 516 n 17, I did not write the certified question. The Texas appellate court wrote the certified question, and it wrote it in probably the most specific way possible. The majority oversteps the hounds of the question by considering factors that are not *532at issue in this case. And there is nothing novel about deciding the legal question of duty as it pertains to a particular set of parties. Although duty is a question of law, it will always be answered in the context of a unique set of circumstances. The factors used in a duty analysis make that clear; for instance, the relationship of these parties and whether the harm was foreseeable to this defendant are considered.


 The majority asserts that because the transcripts do not contain the full discussion of foreseeability that occurred at trial, evidence regarding defendant’s knowledge of the dangers of exposing workers to asbestos must not exist. Ante at 518 n 18.1 find this an extremely backward way to go about the analysis. First, I must mention again that the jury found foreseeability. I would not surmise, as does the majority, that this finding was based on nothing. The majority must believe that the jury was either unintelligent or deliberately failed to follow the jury instructions. I find both conclusions insulting and refuse to make them. Further, there is a perfect explanation of why the parties did not include the entire transcript: this Court was not supposed to factually redecide the issue of foreseeability. Rather, this Court should, if anything, consider what was found about foreseeability in the course of weighing the duty factors. The difference between weighing the jury’s finding with respect to foreseeability in the duty analysis and reaching its own factual conclusions about foreseeability is a critical difference the majority fails to grasp. See ante at 518 n 18.
The majority is free to thoroughly review the trial testimony excerpts as I have done. On doing so, it would indeed find numerous instances of testimony that support the jury’s findings. The record is far from devoid of such evidence. But I cannot in good conscience render a definitive conclusion regarding foreseeability for the mere fact that the transcript is incomplete.
The fact that the majority believes that other factors are more important than foreseeability, ante at 518 n 18, does not mitigate the fact *536that the majority decides the question of foreseeability using an incorrect process. Moreover, I do not see anything left for the Texas court’s determination, contrary to the majority’s statement that “[t]his is a matter for the Fourteenth District Court of Appeals of Texas, not this Court.” Ante at 518 n 18. In my reading, the majority decides that the risk was not foreseeable to defendant. See id. However, because this Court’s answer to a certified question is purely advisory and does not constitute binding precedent, the Texas court is free to draw its own conclusions with respect to the meaning, or applicability, of the majority opinion.


 Interestingly, this same article attributes the “asbestos litigation crisis” not to those who, like plaintiffs’ decedent, are or were truly ill, but to what the authors describe as healthy plaintiffs who have been “unearth[ed]” by profitable “mass screenings programs.” Behrens & Goldberg, supra at 479. The authors observe that “ ‘the “asbestos litigation crisis” would never have arisen and would not exist today’ if not for the claims filed by the unimpaired.” Id., quoting Brickman, Lawyers’ ethics and fiduciary obligation in the brave new world of aggregative litigation, 26 Wm & Mary Environmental L & Pol’y R 243, 273 (2001). If this is correct, the majority’s striving to shelter defendant from liability in the case of someone who did truly ail is unnecessary. According to the majority’s own authority, it is not people like Carolyn Miller who are the “problem.”


 And I would note that the absence of any evidence that Roland rode a bus home from work every day should alleviate the majority’s concern that fellow passengers could sue defendant under my rationale. See ante at 517 n 17.


 I emphasize this because my sense from reading the majority’s opinion is that the majority believes that blame for the financial toll asbestos exposure has taken lies with the people who have been injured and who have sued rather than with those who exposed them to the product. This, to me, would be a gross misunderstanding.


 And the majority’s dire global predictions omit mention of the fact that take-home exposure cases represent only about six percent of total asbestos cases. Plaintiffs’ brief on appeal, p 30, citing Roggli et al., Malignant mesothelioma and occupational exposure to asbestos: A clinicopathological correlation of1445 cases, 26 Ultrastructural Pathology 55 (2002). For two other recent examples of an improperly skewed analysis of corporate cost versus social benefit, see Greene v A P Products, Ltd, 475 Mich 502; 717 NW2d 855 (2006), and Henry v Dow Chemical Co, 473 Mich 63; 701 NW2d 684 (2005).